In the
                      Court of Appeals
              Second Appellate District of Texas
                       at Fort Worth
                    ___________________________
                         No. 02-20-00170-CV
                    ___________________________

   ENERGY TRANSFER FUEL, L.P., A TEXAS LIMITED PARTNERSHIP,
                          Appellant

                                    V.

660 NORTH FREEWAY, LLC, A TEXAS LIMITED LIABILITY COMPANY; AND
 TINDALL PROPERTIES, LTD., A TEXAS LIMITED PARTNERSHIP, Appellees



                 On Appeal from the 17th District Court
                        Tarrant County, Texas
                    Trial Court No. 017-311391-19


               Before Sudderth, C.J.; Wallach and Walker, JJ.
                 Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      In this appeal, we are asked to decide whether an oil-and-gas easement

agreement allowed the surface owner’s lessee to pour concrete paving over the

easement. We conclude that the easement agreement’s plain terms allowed the paving

and that the Health and Safety Code’s provisions do not apply to otherwise prohibit

it. Accordingly, we affirm the trial court’s summary judgment so declaring.

                                I. BACKGROUND

      The operative facts are largely undisputed. We recount them to give context

and support for our substantive discussion.

                            A. FACTUAL BACKGROUND

      In 1988, Chevron Pipe Line Company obtained a right-of-way, twenty-foot-

wide easement (the easement strip) for the construction and maintenance of an oil-

and-gas pipeline “within and across” an approximately 14-acre tract of land in Fort

Worth; at the time, California–Texas Properties, Inc. owned the land. The easement

agreement specified the parties’ rights and obligations as relevant to the instant

dispute:

      • Term 3 provided that the easement holder “shall, as practicable, restore land,
      vegetation and improvements which may be removed, altered or damaged by
      the exercise of the rights herein granted, however, where complete restoration
      cannot be made any actual losses incurred are settled with the valuable
      consideration for the easement.”

      • Term 4 stated that the easement holder “shall pay the then OWNER of the
      land and/or tenant or lessee thereof, as their respective interests may appear,
      for any future actual losses, where complete restoration cannot be made to

                                          2
      fences, improvements, growing crops and timber which may be caused by the
      exercise of the rights, privileges and easements herein granted.”

      • Term 6 dictated that the owner “hereby reserves the right to use the land in
      any manner that will not prevent or interfere with the exercise by [the easement
      holder] of its rights, privileges and easements hereunder, provided, however,
      that OWNER shall not construct or permit to be constructed any house,
      building or structure of any kind whatsoever on the easement.”

      At some point, appellee 660 North Freeway, LLC became the owner of five

acres of the tract (the 660 lot) and, in 2017, granted a ground lease to appellee Tindall

Properties, Ltd.    660 North Freeway and Tindall Properties have the same

president—J. Scott Tindall. The eastern edge of the 660 lot is encumbered with part

of the easement strip. In 2004, appellant Energy Transfer Fuel, L.P. (ETF) acquired

Chevron’s easement by assignment and began operating and maintaining a high-

pressure, natural-gas pipeline under the easement strip.

      In mid-2019, Tindall Properties prepared to build a “multi[-]level self[-]storage

complex” on the 660 lot, and the project’s plans included pouring a six-inch concrete

slab on the easement strip.1     Tindall Properties’ contractor notified ETF of the

planned construction. ETF, believing that the easement agreement did not allow the

paving, sent Scott Tindall a cease-and-desist letter, asserting that the proposed paving

created a “potentially dangerous or unsafe condition” and requesting that the slab be

redesigned. ETF later asked him to sign an “encroachment agreement,” which would

      1
        Tindall Properties also notified ETF that it would “cross” the easement with a
storm-water storage culvert. The parties’ dispute does not involve the proposed
culvert.


                                           3
require Tindall Properties to add “bollards to protect the pipeline” before pouring the

slab.

                           B. PROCEDURAL BACKGROUND

        Believing that the easement agreement allowed the paving over a portion of the

easement strip, Tindall Properties and 660 North Freeway (collectively and singularly,

Tindall) sued ETF under the Uniform Declaratory Judgments Act (the UDJA) for

declarations of the parties’ rights under the easement agreement and of the

inapplicability of the hazardous-conditions provisions in the Health and Safety Code

(HSC) to its planned paving on the 660 lot. Tindall filed a traditional motion for

partial summary judgment,2 arguing that the unambiguous easement agreement

allowed improvements on the easement strip, the planned paving would not be a

prohibited structure, the paving would not interfere with ETF’s rights, and the HSC

did not apply to the dispute.3

        The HSC’s hazardous-conditions provisions are found in Chapter 756.

Specifically, Subchapter H governs construction affecting oil-and-gas pipeline

easements and rights-of-way. Tex. Health & Safety Code Ann. §§ 756.121–.126.

Tindall relied on Section 756.122(a), which dictates that Subchapter H applies “to a

        Presumably, the motion sought only a partial summary judgment because
        2

Tindall did not address its UDJA attorney’s fees and costs in its motion.

       Tindall raised the HSC because ETF had raised the issue in discovery. In
        3

response, Tindall had amended its petition to request declarations regarding the
applicability of the HSC.


                                           4
construction or the repair, replacement, or maintenance of a construction unless there

is a written agreement . . . to the contrary between the owner or operator of the

affected pipeline facility and the person that . . . causes a construction to be placed on

the easement or right-of-way of a pipeline facility.” Id. § 756.122(a). Tindall asserted

that the easement agreement was a written agreement to the contrary, taking its

construction outside the purview of Subchapter H as a matter of law. Similarly,

Tindall referred to Section 756.123, which prohibits construction “on, across, over, or

under the easement or right-of-way” unless the operator of the pipeline facility is

given notice of the construction and “the building, repair, replacement, or

maintenance is conducted under an existing written agreement.” Id. § 756.123(3).

Tindall argued that the easement agreement was an existing written agreement that

placed the proposed construction outside Section 756.123’s construction prohibition.

      ETF sought a partial, traditional summary judgment,4 essentially contending the

opposite of Tindall—the easement agreement prohibits structures, which would

include the proposed paving; the paving would violate the HSC; and the paving would

interfere with ETF’s ability to operate and maintain its pipeline. ETF attached two

affidavits to its motion.     The first affidavit was by Celeste Waterwall, ETF’s

“Encroachment Supervisor and Project Manager,” who averred that the proposed

paving would violate Section 756.123 and would interfere with ETF’s rights under the

      4
       ETF sought a partial summary judgment based on its unaddressed claim for
reasonable and necessary attorney’s fees and costs under the UDJA.


                                            5
easement agreement. The second affidavit was by Nicholas Gordon, ETF’s “Project

Manager,” who stated that ETF could not maintain its pipeline unless protective

bollards or “green spaces” were added to the proposed construction. In response to

ETF’s motion, Tindall objected to Waterwall’s and Gordon’s affidavits because they

constituted improper parol evidence of an unambiguous contract, were conclusory,

did not establish personal knowledge, and were incompetent expert opinions.

       The parties stipulated that once the summary-judgment motions were

determined, the only remaining issue would be the reasonable and necessary attorney’s

fees and costs under the UDJA. They further stipulated to the amount of such fees

and costs for either party.

       The trial court sustained Tindall’s objections to Waterwall’s and Gordon’s

affidavits and denied ETF’s motion. The trial court granted the majority of Tindall’s

motion and made the following declarations regarding the effect of the easement

agreement on Tindall’s proposed plans:

       a. the Agreement does not prohibit the landowner’s construction of
       improvements on the Easement Strip, subject to the Agreement’s
       prohibition on constructing houses, building, or structures;

       b. the Agreement permits the landowner to construct a six-inch concrete
       slab, which is not a prohibited “house, building, or structure,” on the
       Easement Strip; and

       c. non-prohibited improvements do not “interfere” with the easement
       beneficiary’s exercise of its rights under Agreement Term 6 on the sole
       basis that they may require restoration or result in compensation to the
       landowner for actual losses under Agreement Term 4. [Footnote
       omitted.]

                                          6
Regarding the application of the HSC, the trial court declared that

      a. the Agreement is a written agreement between ETF, which owns or
      operates the pipeline facility at issue in this action, and Plaintiffs [i.e.,
      Tindall Properties and 660 North Freeway], who are persons causing
      construction to be placed on ETF’s pipeline easement, within the
      meaning of [Section] 756.122(a);

      b. the Agreement expressly provides terms setting forth the parties’
      respective rights and obligations relating to construction on the strip of
      land covered thereby;

      c. because the Agreement expressly provides terms setting forth the
      parties’ respective rights and obligations relating to construction on the
      Easement Strip, Subchapter H of [HSC] Ch. 756 does not apply to
      Plaintiffs’ [i.e., Tindall Properties and 660 North Freeway’s] planned
      paving; and

      d. the Agreement is an “existing written agreement” under [Section]
      756.123.

      Because the trial court did not make the specific declaration pleaded for by

Tindall that “constructing and leaving in place the proposed 6-inch concrete slab does

not interfere with the easement beneficiary’s exercise of its Easement rights,” Tindall

noticed its nonsuit of this requested declaration.      See Tex. R. Civ. P. 162, 165.

Accordingly, the trial court signed a final judgment awarding Tindall the stipulated

attorney’s fees and costs and restating the declarations that had been made in the

summary-judgment order.

      ETF argues on appeal that the trial court’s summary-judgment rulings were in

error because the HSC prohibits Tindall’s paving over the easement strip; the

easement agreement prohibited interference with ETF’s rights; and the agreement


                                           7
prohibited the construction of any type of structure, including concrete paving. ETF

also challenges the trial court’s exclusion of its summary-judgment evidence.

      II. PROPRIETY OF SUMMARY DECLARATORY JUDGMENT

                              A. STANDARD OF REVIEW

      We review a trial court’s granting of a summary declaratory judgment de novo

under the well-established summary-judgment review standard. See Tex. Civ. Prac. &

Rem. Code Ann. § 37.010; Kachina Pipeline Co. v. Lillis, 471 S.W.3d 445, 449 (Tex.

2015) (op. on reh’g). Here, the parties filed cross-motions for summary judgment;

therefore, we consider the entire record and determine whether the summary-

judgment evidence raised genuine issues of material fact on each element of the

challenged claim and on all questions presented by the parties. See Tex. R. Civ. P.

166a(c); Tarr v. Timberwood Park Owners Assoc., Inc., 556 S.W.3d 274, 278–79 (Tex.

2018) (citing City of Garland v. Dall. Morning News, 22 S.W.3d 351, 356 (Tex. 2000)

(plurality op.)). Our “ultimate question is simply whether a fact issue exists.” Buck v.

Palmer, 381 S.W.3d 525, 527 n.2 (Tex. 2012) (per curiam).            We will affirm the

summary judgment if any of the theories presented to the trial court and preserved for

appellate review are meritorious. See Colo. Cnty. v. Staff, 510 S.W.3d 435, 444 (Tex.

2017); Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625–27 (Tex. 1996).

                   B. APPLICATION OF EASEMENT AGREEMENT

      ETF contends that the trial court erred by declaring in its summary judgment

that the easement agreement did not prohibit Tindall’s paving over the easement strip.

                                            8
ETF points to Term 6 and its provisions that Tindall would not interfere with ETF’s

rights in the easement and that construction of any “structure of any kind whatsoever

on the easement” was prohibited. ETF contends that the paving interfered with its

rights to the easement strip and constituted a prohibited structure.

       ETF and Tindall do not argue that the easement agreement is ambiguous.

Accordingly, we construe the agreement as a matter of law to give effect to the

parties’ intent as shown in the contractual language. Northland Indus., Inc. v. Kouba,

No. 19-0835, 2020 WL 6255405, at *3 (Tex. Oct. 23, 2020); cf. Burlington Res. Oil &

Gas Co. v. Tex. Crude Energy, LLC, 573 S.W.3d 198, 200 (Tex. 2019) (holding, in the

context of royalty interests under an oil-and-gas lease, that prior opinions interpreting

such leases “serve as informative guides . . . , but the decisive factor in each case is the

language chosen by the parties to express their agreement”). See generally DeWitt Cnty.

Elec. Coop., Inc. v. Parks, 1 S.W.3d 96, 100 (Tex. 1999) (recognizing contract-

interpretation and -construction rules apply to easement agreements). We determine

the parties’ intent by looking at the contractual context as a whole and giving the

words their reasonable meaning. Northland Indus., 2020 WL 6255405, at *3. “Absent

absurdity, contracts must be interpreted according to their literal terms.” Id.




                                             9
                               1. Structure Prohibition

      Term 6 prohibits construction of a “house, building or structure of any kind

whatsoever on the easement.” Terms 3 and 4 addressed measures to be taken

regarding improvements on the easement strip.         The terms “improvement” and

“structure” are not defined in the easement agreement; however, ETF contends that

improvements are “broader” than structures because “[a]ll structures are

improvements, but not all improvements are structures.” We may consult dictionaries

to discern the plain meaning of a contractually undefined term. Sunstate Equip. Co. v.

Hegar, 601 S.W.3d 685, 697 (Tex. 2020).

      The Texas Supreme Court has “broadly” defined an improvement as including

“all additions to the freehold except for trade fixtures [that] can be removed without

injury to the property.” Abutahoun v. Dow Chem. Co., 463 S.W.3d 42, 49 (Tex. 2015)

(quoting Sonnier v. Chisholm-Ryder Co., 909 S.W.2d 475, 479 (Tex. 1995)). The common

definition of improvement is similarly broad, defining the term as “[a]n addition to

property.” Improvement, Black’s Law Dictionary (11th ed. 2019).

      Structure is defined broadly as “[a]ny construction, production, or piece of

work artificially built up or composed of parts purposefully joined together.” Structure,

Black’s Law Dictionary (11th ed. 2019); see also Stewart v. Welsh, 178 S.W.2d 506, 508

(Tex. [Comm’n Op.] 1944); Abel v. Bryant, 353 S.W.2d 322, 324 (Tex. App.—Austin

1962, no writ). In some contexts, however, structure is defined more narrowly as a

“building of any kind, chiefly a building of some size or of magnificence; an edifice.”

                                           10
Stewart, 178 S.W.2d at 317; see also Structure, Merriam-Webster Dictionary,

http://merriam-webster.com/dictionary/structure (last visited Apr. 15, 2021)

(defining “structure” as “something (such as a building) that is constructed”).

      ETF argues that we should apply the broad definition of structure because of

the phrase “of any kind whatsoever” included in Term 6’s prohibition of construction

of “any house, building or structure of any kind whatsoever on the easement.”

Tindall argues the narrow definition should apply because the entirety of the easement

agreement shows that the parties intended for structures to be different in kind from

improvements and because a structure was equated to a house or building in Term 6.5

We agree with Tindall.6

      To apply the broad definition of structure here would result in all

improvements being structures, ignoring the context of the easement agreement.

Term 6 absolutely prohibits “any house, building or structure of any kind whatsoever”

on the easement strip; but improvements are contemplated in Terms 3 and 4. The

plain language of the easement agreement shows that the parties intended that

      5
        Tindall seems to concede that if a broad definition of structure is applied here,
the paving would be considered a prohibited structure. Similarly, ETF seems to
recognize that the paving would not be a prohibited structure if the narrow definition
is applied.
      6
       The parties discuss multiple cases, including Stewart v. Welsh, in which courts
held a broad or narrow definition of structure should apply and, thereby, determined
whether different categories of property additions were or were not structures.
However, we must focus on the contractual language in this case and not on other
case-specific, fact-based holdings. See Burlington Res., 573 S.W.3d at 200.


                                           11
structures and improvements be treated differently and, thus, to have different

meanings. See, e.g., DaimlerChrylser Motors Co. v. Manuel, 362 S.W.3d 160, 185 (Tex.

App.—Fort Worth 2012, no pet.) (holding context of agreement showed separate

terms could not have same meaning because one or the other term would be rendered

meaningless or redundant); Voice of Cornerstone Church Corp. v. Pizza Prop. Partners,

160 S.W.3d 657, 669 (Tex. App.—Austin 2005, no pet.) (determining whether broad

or narrow meaning of structure based on the context and purpose of agreement).

Further, the phrase “house, building or structure of any kind whatsoever” indicates

grammatically that the parties intended a “structure of any kind whatsoever” to be

similar to and the equivalent of the unmodified “building” prohibition. See Tex. Health

Presbyterian Hosp. of Denton v. D.A., 569 S.W.3d 126, 131 (Tex. 2018) (“Punctuation can

be helpful, and even determinative, when construing statutes and other written

texts.”); cf. Sullivan v. Abraham, 488 S.W.3d 294, 297–99 (Tex. 2016) (recognizing that

absence of serial comma between second and third statutory terms in a series could

indicate that third term and its modifying phrase should be interpreted in light of

second term).

      Concrete paving is an improvement—an addition—on the easement strip; but

based on the narrow meaning of structure, which the easement agreement’s plain

language shows the parties intended to apply, concrete paving cannot be classified as a

structure. And as an improvement, the paving is governed by Terms 3 and 4, not the

absolute prohibition of Term 6. Thus, contrary to ETF’s arguments, Term 6 did not

                                          12
apply to prohibit the paving, and the trial court did not err by so declaring. We

overrule ETF’s third issue.

                                    2. Interference

      ETF also asserts that the trial court erred by rendering final judgment because

it failed to determine whether the paving interfered with ETF’s rights in the easement

strip, thereby violating Term 6. In other words, ETF contends that because Tindall

was prohibited from any construction that interfered with ETF’s easement rights, no

matter the characterization of the construction, the trial court was required to

determine if the paving interfered with ETF’s easement rights. ETF asserts that an

interference declaration was necessary because Tindall specifically requested

declarations that the paving did not interfere with ETF’s rights and, separately, that it

was not a prohibited structure.7

      Tindall asked for two declarations regarding Term 6’s interference prohibition:

(1) “non-prohibited improvements do not ‘interfere’ with the easement beneficiary’s

exercise of its Easement rights under Easement term 6 on the sole basis that they may

require restoration or result in compensation to the landowner for actual losses under

Easement term 4” and (2) “constructing and leaving in place the proposed 6-inch


      7
        ETF also argues that Tindall’s nonsuit of its requested interference declaration
was ineffective to remove the issue from consideration. Tindall does not rely on its
nonsuit in its argument that an interference declaration was unnecessary. Based on
our ultimate conclusion regarding interference, we need not determine the propriety
or effect of the nonsuit here.


                                           13
concrete slab does not interfere with the easement beneficiary’s exercise of its

Easement rights.” Tindall describes these two requests as a “belt-and-suspenders

approach” and points out that it argued noninterference as a single issue in the trial

court. ETF argued that “construction of a concrete pad over the entire Easement

interferes with ETF’s ability to inspect, maintain, test[,] or repair its pipeline.” The

trial court, however, declared that nonprohibited improvements do not interfere with

ETF’s rights under Term 6 merely because they require restoration or compensation

under Term 4.8

      The plain language of the easement agreement belies ETF’s argument. Terms

3 and 4 give ETF the right to remove all or part of an improvement—here, Tindall

Properties’ paving—as needed to test, maintain, or repair its pipeline, subject to ETF’s

obligation to restore the paving or to compensate Tindall.            Accordingly, an

improvement, like paving, does not interfere with ETF’s easement rights based on

Terms 3 and 4. A separate declaration that the paving did not interfere with ETF’s

rights under the easement agreement was subsumed into the trial court’s other

declarations regarding the interpretation and application of the easement agreement.

We overrule ETF’s second issue.




      8
       ETF does not challenge this declaration.


                                          14
                           C. APPLICATION OF THE HSC

      ETF contends that the trial court erred by granting summary judgment

declaring that the HSC did not apply to the paving on the basis that the easement

agreement was an existing written agreement governing construction on the easement

strip. For the following reasons, we disagree and overrule ETF’s first issue.

                              1. Construction Precepts

      This issue, arising in the context of cross-motions for summary judgment,

requires a construction of the implicated statutes in light of undisputed material facts.

See Colo. Cnty., 510 S.W.3d at 444. But because statutory construction presents a

question of law, we determine the statutory issue de novo (as in a summary-judgment

review) under statutory-construction principles. Id.; Paxton v. City of Dall., 509 S.W.3d

247, 256 (Tex. 2017).

      In construing a statute, our overarching objective is to give effect to the

Legislature’s intent. See Greater Hous. P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015).

“The plain meaning of the text is the best expression of legislative intent unless a

different meaning is apparent from the context or the plain meaning leads to absurd

or nonsensical results.” Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). But we

are not allowed to rewrite a statute’s clear words under the guise of interpretation and

may not look beyond its plain language unless the statutory text is ambiguous or if its

plain meaning would lead to nonsensical results.         See EBS Sols., Inc. v. Hegar,

601 S.W.3d 744, 749 (Tex. 2020); Hegar v. Am. Multi-Cinema, Inc., 605 S.W.3d 35, 41

                                           15
(Tex. 2020); Colo. Cnty., 510 S.W.3d at 444. Here, ETF does not argue that the

relevant sections of the HSC are ambiguous.

                                2. Written Agreement

       As we previously discussed, Chapter 756, Subchapter H of the HSC restricts

construction affecting pipeline easements and rights-of-way “unless there is a written

agreement . . . to the contrary between the owner or operator of the affected pipeline

facility and the person that places or causes a construction to be placed on the

easement.” Tex. Health & Safety Code Ann. § 756.122(a) (emphasis added).

               a. Between pipeline operator and constructing party

       ETF argues that the easement agreement cannot be considered a written

agreement under this section because it was not between ETF “and the person that

places or causes a construction to be placed on the easement or right-of-way of a

pipeline facility”—Tindall Properties. Id. ETF avers that, at most, the easement

agreement was between ETF and 660 North Freeway, not Tindall Properties. But the

trial court declared that both Tindall Properties and 660 North Freeway had “rights,

obligations, or interests” in the easement agreement. ETF does not challenge this

declaration, and we are thus bound by it. See City of Helotes v. Cont’l Homes of Tex., LP,

No. 04-15-00571-CV, 2016 WL 3085924, at *5 (Tex. App.—San Antonio June 1,

2016, no pet.) (mem. op.) (“Because the trial court’s declaration pertaining to

Ordinance 505 is not challenged on appeal, this court is bound by and must follow

this declaration.”).

                                           16
      Even so, 660 North Freeway conveyed its surface interest in the 660 lot to

Tindall Properties “subject to all exceptions of record,” which would include the

recorded easement agreement.9 Just as ETF acquired its interest in the easement

agreement through an assignment that was “subject to any and all exceptions,” so did

Tindall Properties through the ground lease. And the easement agreement provided

that it was granted to Chevron’s “successors and assigns,” which would include

Tindall Properties as 660 North Freeway’s lessee. Cf. Schwendeman v. BT SFRL I, LLC,

No. 02-19-00007-CV, 2020 WL 479592, at *8 (Tex. App.—Fort Worth Jan. 30, 2020,

pet. denied) (mem. op.) (“Once created, [an easement by estoppel] is binding upon the

owner of the servient estate and his successors in interest if they had notice—actual or

constructive—of the easement claimed.”). Finally, Term 4 of the easement agreement

provided that 660 North Freeway’s lessee—Tindall Properties—had an interest in any

restoration payments ETF owed under the agreement.

      We conclude that even if we were not bound by the trial court’s unchallenged

declaration that Tindall Properties had rights, duties, and obligations under the

easement agreement, the assignments, the easement agreement, and the ground lease

reflect that the easement agreement was effectively between the pipeline operator and

the person that caused a construction to be placed on the easement strip. See Tex.

Health & Safety Code Ann. § 756.122(a).

      Both the easement agreement and the ground lease were recorded in Tarrant
      9

County. See Tex. Prop. Code Ann. § 13.002.


                                          17
                           b. Contrary to Subchapter H

       ETF next asserts that even if the easement agreement were a written agreement

between ETF and Tindall Properties, the easement agreement was not “contrary” to

Subchapter H. Under ETF’s interpretation of Section 756.123(1), the paving would

be barred by ETF’s determination that such paving is a risk to its pipeline facility;

however, the easement agreement allows such construction and is thus “contrary to”

that section. See id. § 756.123(1). Accordingly, even under ETF’s arguments, the

written agreement allowing the paving would be contrary to Subchapter H. Further,

Subchapter H requires a constructor to pay for changes needed to protect the public

or pipeline facility from risks created by the construction, but the easement agreement

makes ETF responsible for those costs; thus, the agreement is contrary to this

provision in Subchapter H. See id. § 756.123(2). Accordingly, we conclude that the

easement agreement is a written agreement to the contrary that renders Chapter 756,

Subchapter H of the HSC inapplicable to Tindall’s construction on the easement strip.

See id. § 756.122(a).

               c. Determination of risk to the public or the pipeline

       ETF next asserts that because the easement agreement did not specify that

construction could proceed even under circumstances presenting increased risk to

public health and safety, the easement agreement cannot be considered “an existing

written agreement” allowing the construction. Id. § 756.123(1), (3). But Section

756.123 applies only if Subchapter H applies. We have already determined that

                                          18
Subchapter H does not apply to Tindall’s construction on the easement strip based on

the easement agreement; thus, we need not address this argument.10

                                 3. Policy Argument

      ETF argues that the trial court’s declarations concluding that Subchapter H

does not apply to Tindall’s paving negate the safety purposes of the HSC and “the

common law protecting easement holders.”               But Subchapter H expressly

contemplates that parties to a pipeline easement should be allowed to enter into

written agreements contrary to its provisions. See id. §§ 756.122(a), 756.123(3). This

statutory freedom to contract reflects a strong public policy. See Tex. Com. Bank, N.A.

v. Grizzle, 96 S.W.3d 240, 250 (Tex. 2002) (“[T]he State’s public policy is reflected in

its statutes.”); see also Energy Transfer Partners, L.P. v. Enter. Prods. Partners, L.P.,

593 S.W.3d 732, 740 (Tex. 2019) (“[P]erhaps no principle of law is as deeply engrained

in Texas jurisprudence as freedom of contract.”). Merely because the easement

agreement is not as protective of ETF’s interest in the easement strip as ETF would

now wish does not render the agreement, or the trial court’s declarations, against

public policy. See generally Fortis Benefits v. Cantu, 234 S.W.3d 642, 649 (Tex. 2007)

(emphasizing State’s public policy in favor of the right to contract); Indian Oil Co. v.

Bishop Petroleum Inc., 406 S.W.3d 644, 649 (Tex. App.—Houston [14th Dist.] 2013, pet.

      10
        Even if Subchapter H applied, the easement agreement was an existing
written agreement under Section 756.123 that seemingly would have allowed the
construction even after ETF discovered an alleged public-health or -safety risk. See
Tex. Health & Safety Code Ann. § 756.123(3).


                                           19
denied) (recognizing purpose of rule voiding contracts that violate public policy is

“not to protect or punish either party to the contract, but to benefit and protect the

public”). And as pointed out by Tindall, construing a contract or statute based on its

plain language and meaning is not a dangerous public policy; rather, it is the legal

standard that we are required to apply here. See Tex. Health, 569 S.W.3d at 137.

          III. EXCLUSION OF SUMMARY-JUDGMENT EVIDENCE

         ETF contends that the trial court abused its discretion by sustaining Tindall’s

objections to Waterwall’s and Gordon’s affidavits. We have determined that the trial

court did not err in its construction of the unambiguous easement agreement or by

declaring that the HSC was inapplicable. Therefore, ETF cannot establish that the

exclusion of the affidavits, even if an abuse of discretion, caused the rendition of an

improper summary judgment. See Tex. R. App P. 44.1(a); Infiniti Hotel Grp., LLC v.

Patel, No. 03-09-00610-CV, 2011 WL 1344605, at *2 (Tex. App.—Austin Apr. 8,

2011, pet. denied) (mem. op.); see also Interstate Northborough P’ship v. State, 66 S.W.3d

213, 220 (Tex. 2001) (op. on reh’g) (“Typically, a successful challenge to a trial court’s

evidentiary rulings requires the complaining party to demonstrate that the judgment

turns on the particular evidence excluded or admitted.”). We overrule ETF’s fourth

issue.

                                 IV. CONCLUSION

         The easement agreement was a written agreement between ETF and Tindall

Properties that was contrary to Subchapter H, rendering the Subchapter H

                                           20
requirements inapplicable to the construction on the easement strip.            The plain

language of the unambiguous easement agreement did not prohibit the paving on the

easement strip. Accordingly, the trial court did not err by so declaring and granting

summary judgment in favor of Tindall. We affirm the trial court’s judgment and

order the trial court clerk to release Tindall’s cashier’s check deposit in lieu of bond to

Tindall upon issuance of our mandate. See Tex. R. App. P. 18.1, 24.1(c)(1), 24.2(a)(3),

43.2(a); In re Shopoff Advisors, L.P., No. 04-18-00001-CV, 2018 WL 733789, at *1 & n.2

(Tex. App.—San Antonio Feb. 7, 2018, orig. proceeding) (mem. op.).


                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Delivered: April 22, 2021




                                            21